                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

GERALD RUSSELL ,                                   *
                                                   *
                Petitioner,                        *
                                                   *
                v.                                 *        Civil Action No. 15-cv-13177-ADB
                                                   *
RAYMOND MARCHILLI,                                 *
                                                   *
                Respondent.                        *

                                              ORDER

BURROUGHS, D.J.

       Gerald Russell is appealing the denial of his petition for a writ of habeas corpus under 28

U.S.C. § 2254. He has already paid the appeal fee of $505, but he seeks indigent status for the

purpose of appointment of counsel. For the reasons set forth below, the Court DENIES the

petitioner’s motion to appeal in forma pauperis. Russell may refile a motion to appeal in forma

pauperis with the United States Court of Appeal for the First Circuit.

       Under the Federal Rules of Appellate Procedure, a person moving for leave to appeal in

forma pauperis must attach to his motion an affidavit that “(A) shows in the detail prescribed by

Form 4 of the Appendix of Forms [to the Federal Rules of Appellate Procedure] the party’s

inability to pay or to give security for fees and costs; (B) claims an entitlement to redress; and

(C) states the issues that the party intends to present on appeal.” Fed. R. App. P. 24(a)(1).

       Russell has submitted his prison account statement and the first page of an Application to

Proceed in District Court without Prepaying Fees or Costs (Short Form). The latter is a two-page

form used in the District Court and it does not elicit the more detailed financial information

required under Rule 24(a)(1) of the Federal Rules of Appellate Procedure. Further, Russell did
not submit a statement of the issues he intends to present on appeal. Without this information,

the Court cannot grant the petitioner’s motion to appeal in forma pauperis.

         Accordingly:

         (1)     The motion to appeal in forma pauperis is DENIED. If Russell wishes to pursue

in forma pauperis status on appeal, he may, within thirty (30) days, file a new motion for leave

to appeal in forma pauperis with the United States Court of Appeals for the First Circuit. See

Fed. R. App. P. 24(a)(5). 1

         (2)     The Clerk is directed to send Russell a copy of the form financial affidavit used

by the United States Court of Appeals for the First Circuit.

         (3)     The Clerk is directed to transmit a copy of this order to the United States Court of

Appeals for the First Circuit.



         IT IS SO ORDERED.

Dated: 4/1/2019

                                                                /s/ Allison D. Burroughs
                                                                ALLISON D. BURROUGHS
                                                                DISTRICT JUDGE




1
    Rule 24 of the Federal Rules of Appellate Procedure provides:

         A party may file a motion to proceed on appeal in forma pauperis in the court of
         appeals within 30 days after service of the notice [of the district court’s order
         denying the motion to appeal in forma pauperis]. The motion must include a copy
         of the affidavit filed in the district court and the district court’s statement of
         reasons for its action. If no affidavit was filed in the district court, the party must
         include the affidavit prescribed by Rule 24(a)(1).

Fed. App. P. 24(a)(5).
                                                   2
